DETAILED ACTION
This office action is in response to the communication received July 18, 2022 concerning application number 16/796,013.
The amendments of claim 1 are acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that “as suggested by examiner, claim 1 is now amended to more specifically define the term ‘noose,’” as the amended limitations are consistent with the ordinary meaning of “a loop that can bind closer.” See July 18, 2022 Remarks, p. 5. However, the previous rejection due to the use of “noose” over 35 U.S.C. 112 (b) was that the term is indefinite because the specification does not clearly redefine the term. Adding more limitations related to “noose” in the claim does not clearly redefine the term, as the use of “noose” in itself requires the meaning of “a loop with a slipknot that binds closer the more it is drawn,” not just “a loop that can bind closer,” and such movement related to a slipknot is clearly not shown in the current application. Consequently, the use of “noose” in amended claims 1-13 still causes confusion on how the term “noose” is being used in these claims and as such, claims 1-13 are again rejected under 35 U.S.C. 112 (b). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-13, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “noose” in claims 1-13 is used by the claim to mean something like “a pair of bands creating a loop,” due to the disclosure in paragraphs 31 and 32 and Figures 1, 3-4 (noose 200), while the accepted meaning is “a loop with a slipknot that binds closer the more it is drawn (see Merriam-Webster “noose,” https://www.merriam-webster.com/dictionary/noose, accessed March 9, 2022, published June 3, 2017). The term is indefinite because the specification does not clearly redefine the term. It is suggested that applicant reevaluate the term “noose” and replace with limitations that address the structure and/or function disclosed in the current application.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art found is Shemesh (US 7,670,326), which does not disclose all the features required by claim 1. First of all, none of these references specifically disclose what can be interpreted as a “noose” due to the lacking of a slipknot that binds closer the more it is drawn or mechanisms that related similarly to how the loop with slipknot operates. While Shemesh discloses a hub 202 having an exterior surface and an interior surface defining a cavity and connector in the form of ring 208 with a plurality of leaves 210 (see Figs. 3A-3C) with at least one slider (see Fig. 3C, the part including septums 502, 504) coupled to the ring, the ring being receivable by the first cavity (see Figs. 3A-3C), Shemesh does not disclose the ring being receivable by the first cavity when the slider engages the exterior surface. As it is the movement of parts within the first cavity that allows the ring to be received within the first cavity (see Figs. 3A-3C), one of ordinary skill in the art would not be motivated to have the slider engage the exterior surface, as this would affect the intentional interaction of parts within the interior surface of the hub that allows for the desired connection and such a modification would not be motivated absent glancing into Applicant’s specification. Additionally, Lopez (US 5,688,254), which was included in the European Patent Office Opinion of October 9, 2020 and submitted by Applicant in the IDS of October 19, 2020, does not disclose all the features as required by claim 1, as Lopez specifically lacks a noose as well as the noose being receivable by the first cavity when the at least one slider engages the exterior surface. Additionally, Simpson (US 2006/0149211), Sobue (US 2013/0158521), Gallagher (US 3,990,727), Linear (WO 2016/210300), and JMS (EP 3299060), additional references included in the European Patent Office Opinion and submitted in the IDS of October 19, 2020, also do not disclose these required limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781